                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                      Case No. 19-CR-19

BRETT L O'KIMOSH,

                       Defendant.


            ORDER GRANTING ADJOURNMENT AND EXCLUDING TIME


       On March 5, 2019, a Superceding Indictment was filed charging Brett L. O’Kimosh with

Burglary and Possession of a Firearm by a Felon. On May 8, 2019, counsel for the parties filed a

motion to adjourn, which this court granted, and this case was scheduled for a July 8, 2019 status

conference. The previous adjournment was requested because the defendant is charged with two

counts of sexual assault of a child in Shawano County and is in custody there awaiting trial.

Counsel have filed a second motion to adjourn, indicating that the Shawano County case is now

scheduled for trial on July 9, 2019. Given the severity of the penalties O’Kimosh is facing in state

court, it makes sense to allow the resolution of the defendant’s state charges before attempting to

resolve those he is facing in this court. The Government does not object. Therefore, the court

GRANTS the unopposed defense motion and directs the clerk to reschedule this matter for a counsel

only status conference as requested.

       The court also excludes time under the Speedy Trial Act between now and the status

conference. The defendant’s interest in resolving the more serious state charges before trying to

resolve his federal charges is reasonable, given the severity of those charges and the likelihood that

resolution of the federal charges may be more easily accomplished once the state proceedings have

been concluded. The interest of the public and the interest of the defendant in a speedy trial is
outweighed by the need to ensure that the defendant can focus on the more serious matter at this

time and the likelihood that, following the resolution of those charges, the federal matter can likely

be resolved without a trial. Accordingly, the delay necessitated by the requested adjournment is

excluded from the speedy trial calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

       SO ORDERED this           3rd      day of July, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court




                                                  2
